     Case 2:19-cv-01381-JAM-DB Document 48 Filed 04/01/21 Page 1 of 12


1

2

3

4

5

6                         UNITED STATES DISTRICT COURT

7                        EASTERN DISTRICT OF CALIFORNIA

8

9    U.A. LOCAL NO. 343 PENSION            No.   2:19-cv-01381-JAM-DB
     PLAN, et al.,
10
                    Plaintiffs,
11                                         ORDER GRANTING IN PART AND
           v.                              DENYING IN PART PLAINTIFFS’
12                                         MOTION FOR SUMMARY JUDGMENT
     G.A.R. PLUMBING PARTNERS,
13   INC.,
14                  Defendant.
15

16        On July 22, 2019, U.A. Local No. 343 Pension Plan, U.A.

17   Local Nos. 343 and 355 Defined Contribution Plan, Plumbers and

18   Steamfitters Managed Health Care Plan, (collectively the “Benefit

19   Funds”), the Board of Trustees of the Benefit Funds, and U.A.

20   Local No. 343 ( “Plaintiffs”) filed this action against G.A.R.

21   Plumbing Partners, Inc. (“Defendant” or “G.A.R.”), seeking to

22   collect contributions owed by G.A.R. under a collective

23   bargaining agreement.     Compl., ECF No. 1.     Plaintiffs assert two

24   claims against G.A.R.: (1) failure to make required contributions

25   in violation of the Employee Retirement Income Security Act of

26   1974 (“ERISA”), 29 U.S.C. § 1001 et seq., and (2) breach of a

27   collective bargaining agreement and the trust agreement in

28   violation of the Labor Management Relations Act of 1947 (“LMRA”),
                                           1
     Case 2:19-cv-01381-JAM-DB Document 48 Filed 04/01/21 Page 2 of 12


1    29 U.S.C. § 185.     Compl. ¶¶ 21-28.

2            On August 28, 2020, G.A.R. filed a counterclaim against

3    Plaintiffs, bringing two claims for: (1) restitution of overpaid

4    amounts pursuant to ERISA, and (2) breach of a collective

5    bargaining agreement and the trust agreement in violation of the

6    LMRA.     Countercl. ¶¶ 21-34, ECF No. 25.

7            Plaintiffs now move for summary judgment on their claims and

8    Defendant’s counterclaims.      Mot. Summ. J. (“Mot.”), ECF No. 40.

9    Defendant filed an opposition, Opp’n, ECF No. 45, to which

10   Plaintiffs replied, Reply, ECF No. 46.        For the reasons set forth

11   below, the Court GRANTS in part and DENIES in part Plaintiffs’

12   Motion for Summary Judgment.1

13

14                                 I.     BACKGROUND

15           G.A.R. is a plumbing services company owned and operated by

16   George Robertson and his wife.       Def.’s Resp. to Pls.’ Statement

17   of Undisputed Facts (“SUF”) ¶¶ 6-7, ECF No. 45-4.          G.A.R. is only

18   licensed to perform plumbing work, and its only source of revenue

19   is plumbing work.     Id. ¶¶ 8-10.    From April 1, 2012, to December

20   31, 2016, G.A.R. was a signatory to the U.A. Local 343 Master
21   Labor Agreement (“MLA”).      Id. ¶ 1.   The MLA requires

22   contributions into the Benefit Funds for all hours of covered

23   work, which includes plumbing work.       Id. ¶¶ 3-4.

24           This lawsuit commenced after Plaintiffs performed a payroll

25   audit on G.A.R. for the April 1, 2012 to December 31, 2016

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for February 23, 2021.
                                      2
     Case 2:19-cv-01381-JAM-DB Document 48 Filed 04/01/21 Page 3 of 12


1    period.   Id. ¶ 11.    The audit revealed that G.A.R. had not

2    reported any hours of covered work for the period between July 1,

3    2016 to December 31, 2016.        SUF ¶ 30, ECF No. 41.    Cash

4    disbursement journals and invoices for that period, however,

5    indicated that G.A.R. had made $20,368.93 in plumbing supply

6    purchases, signaling to the auditors that covered work may have

7    been performed.    Id.   Plaintiffs’ auditors shared this

8    information with the Chairmen of the U.A. Local 343 Benefit Funds

9    and explained it was customary under the circumstance here –where

10   adequate time records were not kept yet it appeared covered work

11   had been performed – to either presume full-time, forty hours per

12   week of work, or to divide the material purchases by the

13   journeymen wage rate; and then after adopting one of those two

14   presumptions, shift the burden to the employer to show the actual

15   hours of work performed.      Id. ¶ 31.    The Chairmen of the U.A.

16   Local 343 Benefit Funds decided to adopt a presumption of forty

17   hours of work per week and then shift the burden to G.A.R. to

18   demonstrate the actual hours of work performed for the July to

19   December 2016 period.     Id.

20        G.A.R. appealed the presumption of forty hours per week of
21   covered work.     Def.’s Resp. to Pls.’ SUF ¶¶ 33-34.       During the

22   appeal process, G.A.R. did not provide time records or other

23   evidence showing the actual hours of covered work performed in

24   that period.    Id.   In February 2019, the Board of Trustees denied

25   G.A.R.’s appeal.      Id. ¶ 35.    A few months later, Plaintiffs

26   initiated this lawsuit to collect the delinquent contributions
27   they allege G.A.R. owes for covered plumbing work performed in

28   the latter half of 2016.      See generally Compl.
                                           3
     Case 2:19-cv-01381-JAM-DB Document 48 Filed 04/01/21 Page 4 of 12


1          Over a year later, G.A.R. filed its counterclaim for return

2    of ineligible pension contributions.        See generally Countercl.

3    G.A.R.’s two counterclaims arise from a separate compliance audit

4    Plaintiffs performed on G.A.R. for the period from June 2012

5    through April 17, 2020.      Id. ¶ 17.    G.A.R. claims Plaintiffs

6    miscalculated and overbilled G.A.R. $30,229.77 for that nearly

7    eight-year period and seeks return of those funds.          Id.

8

9                                    II.   OPINION

10         A.   Legal Standard

11         A Court must grant a party’s motion for summary judgment

12   “if the movant shows that there is no genuine dispute as to any

13   material fact and the movant is entitled to a judgment as a

14   matter of law.”    Fed. R. Civ. Proc. 56(a).       The movant bears the

15   initial burden of “informing the district court of the basis for

16   its motion and identifying [the documents] which it believes

17   demonstrate the absence of a genuine issue of a material fact.”

18   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).          A fact is

19   material if it “might affect the outcome of the suit under the

20   governing law.”    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
21   248 (1986).

22         Once the movant makes this initial showing, the burden

23   rests upon the nonmoving party to “set forth specific facts

24   showing that there is a genuine issue for trial.”          Id.      An issue

25   of fact is genuine if “the evidence is such that a reasonable

26   jury could return a verdict for the nonmoving party.”            Id.
27   ///

28   ///
                                           4
     Case 2:19-cv-01381-JAM-DB Document 48 Filed 04/01/21 Page 5 of 12


1         B.    Analysis

2         Plaintiffs move for summary judgment as to their own claims

3    and Defendant’s counterclaims.       Mot. at 1-2.

4               1. Plaintiffs’ Claims

5         Plaintiffs first argue they are entitled to summary judgment

6    on both of their claims under the MLA.        Mot. at 7-8; Reply at 3-

7    5.   Specifically, Plaintiffs contend that because G.A.R. failed

8    to keep records for the latter half of 2016 as it was required to

9    under ERISA, the Trustees were entitled under Section 165(f) of

10   the MLA to determine a formula for benefits owing between June 1,

11   2016 to December 31, 2016, which the Trustees did when they

12   adopted the forty hour per week presumption.         Mot. at 8; Reply at

13   3.   Section 165(f) of the MLA states: “If a payment obligation is

14   disclosed by the audit for which no fringe benefit payment was

15   received by the Trust Funds, and for which the number of hours

16   worked cannot be plainly ascertained, the Trustees will determine

17   the appropriate formula to be applied to compute the fringe

18   benefit contributions owed. The Individual Employer shall be

19   required to comply with such formula and make payments to the

20   Trust Funds immediately upon being advised of the amount due.”
21        As an initial matter, the Court agrees with Plaintiffs that

22   the language of this provision is unambiguous: Section 165(f)

23   clearly allows the Trustees to create a formula to compute the

24   amount of fringe benefits owed when the amount due cannot be

25   plainly ascertained and requires employers to comply with the

26   Trustees’ formula under such circumstances.         Id. (emphasis
27   added).   Thus, if it were undisputed that the hours worked by Mr.

28   Robertson in the 2016 period at issue could not be ascertained,
                                           5
     Case 2:19-cv-01381-JAM-DB Document 48 Filed 04/01/21 Page 6 of 12


1    G.A.R. would be required to pay in accordance with the Trustees’

2    formula under the clear language of the MLA.

3         In their Motion, Plaintiffs assume “it is undisputed GAR

4    failed to keep records of George Robertson’s time” and thus that

5    it is undisputed that the amount due is not plainly

6    ascertainable.    Mot. at 7.    Not so.     Defendant makes clear in its

7    opposition brief and its response to Plaintiffs’ Statement of

8    Undisputed Facts that it does dispute whether the amount due for

9    the latter half of 2016 can be ascertained.         Opp’n at 1-2; Def.’s

10   Resp. to Pls.’ SUF ¶¶ 13, 29-31.          Yet, these arguments are left

11   largely unaddressed by Plaintiffs.         See Reply.   Most

12   significantly, Plaintiffs do not address Defendant’s response to

13   Undisputed Material Fact No. 13 (“Mr. Robertson and GAR did not

14   keep records of his time during this testing period of April

15   1,2012 to December 31, 2016”) in which Defendant cites to

16   deposition testimony and declarations to show there is genuine

17   dispute as to whether G.A.R.’s records for this period are

18   sufficient to ascertain the amount due.         Def.’s Resp. to Pls.’

19   SUF ¶ 13.   Ignoring Defendant’s challenge to this critical fact

20   and the evidence Defendant points to in support of its challenge,
21   Plaintiffs instead focus on an undisputed fact: SUF ¶ 34 (“In its

22   appeal, G.A.R. did not provide records or other evidence showing

23   the actual hours of covered work performed by Mr. Robertson

24   during the period of July 1, 2016 to December 31, 2016.”).          Reply

25   at 2.   From this undisputed fact – that G.A.R. did not bring

26   forward records during its appeal to the Board of Trustees –
27   Plaintiffs ask the Court to infer that G.A.R. does not have

28   records at all for this period thereby triggering Section 165(f)
                                           6
     Case 2:19-cv-01381-JAM-DB Document 48 Filed 04/01/21 Page 7 of 12


1    of the MLA.    But the Court cannot draw this inference as a

2    matter-of-law, particularly given Plaintiffs’ failure to address

3    the evidence Defendant has brought forward in support of its

4    position that G.A.R. has sufficient records such that the number

5    of hours worked by Mr. Robertson is ascertainable.          Def.’s Resp.

6    to Pls.’ SUF ¶¶ 13, 29-31.

7         Because there is a genuine factual dispute as to the

8    ascertainability of the hours of covered work performed by

9    Robertson in the latter half of 2016, there is also a genuine

10   question as to whether Section 165(f) of the MLA is triggered in

11   the first instance.     Accordingly, Plaintiffs’ first argument that

12   they are entitled to summary judgment under Section 165(f) of the

13   MLA fails.

14        Next, Plaintiffs contend that even if the Court does not

15   grant summary judgment under the MLA, the Court may grant summary

16   judgment under the Ninth Circuit’s burden-shifting approach set

17   forth in Brick Masons Pension Trust v. Industrial Fence & Supply,

18   Inc., 839 F.2d 1333 (9th Cir. 1988).        Mot. at 8-10; Reply at 5.

19   In Brick Masons, which concerned a collection action brought by

20   union benefit trust funds against two brick-mason employers, the
21   Ninth Circuit explained in relevant part that: “once the trustees

22   produce evidence raising genuine questions about the accuracy of

23   the employer's records and the number of hours worked by the

24   employees, the burden shifts to the employer to come forward with

25   evidence of the precise amount of work performed.”          Id. at 1338.

26        Plaintiffs argue that G.A.R. has failed to meet its
27   evidentiary burden under the Brick Masons test.         Mot. at 9.   The

28   problem once again with Plaintiffs’ argument is that it proceeds
                                           7
     Case 2:19-cv-01381-JAM-DB Document 48 Filed 04/01/21 Page 8 of 12


1    based upon a mistaken assumption that “G.A.R. concedes it kept no

2    records of Mr. Robertson’s time.”          Id.   Because Plaintiffs assume

3    this lack of records is undisputed, they further assume Brick

4    Masons is triggered in the first place and that the burden has

5    therefore shifted to G.A.R.      Id.       Yet, as discussed above, G.A.R.

6    does not concede this point.      Rather, G.A.R. insists that its

7    records are sufficient to determine the work performed, bringing

8    forward evidence to support that position.           See Opp’n at 1-2, 6;

9    Def.’s Resp. to Pls.’ SUF ¶¶ 13, 29-31.           Notably, in reply,

10   Plaintiffs do not tackle Defendant’s arguments about the

11   sufficiency of the records head on, instead they simply repeat

12   “G.A.R. has not produced any evidence to meet its burden to prove

13   the precise amount of work performed.”           Reply at 5.   However, in

14   light of Defendant’s arguments as to the sufficiency of its

15   records, the Court cannot assume, as Plaintiffs do, that the

16   Brick Masons test is triggered in the first place let alone that

17   the burden has shifted to G.A.R.           Id.

18        Accordingly, for the same reason Plaintiffs fail to show

19   they are entitled to summary judgment under the MLA, they fail to

20   establish an entitlement to summary judgment under Brick Masons:
21   there is a genuine dispute as to whether G.A.R.’s records are

22   sufficient to determine the amount of work performed.           Because of

23   this genuine dispute of material fact, Plaintiffs are not

24   entitled to judgment as a matter of law on their two claims under

25   either the MLA or under Brick Masons.

26              2. Defendant’s Counterclaims
27        Plaintiffs also move for summary judgment on Defendant’s

28   counterclaims.    Mot. at 12-15; Reply at 5-6.         G.A.R.’s two
                                            8
     Case 2:19-cv-01381-JAM-DB Document 48 Filed 04/01/21 Page 9 of 12


1    counterclaims are for: (1) restitution of overpaid amounts

2    pursuant to ERISA, and (2) breach of a collective bargaining

3    agreement and the trust agreement in violation of the LMRA.

4    Countercl. ¶¶ 21-34.

5          In opposition, G.A.R. appears to concede its second claim

6    fails as a matter of law because the LMRA does not provide a

7    cause of action for return of pension contributions.          See Mot at

8    15; see also Award Service, Inc. v. N.Cal. Retail Clerks Unions,

9    763 F.2d 1066, 1071 (9th Cir. 1985) (refusing to recognize any

10   implied right of action for return of ERISA contributions under

11   the ERISA).    As Plaintiffs point out in their Motion, the Ninth

12   Circuit made clear in Award Service that an employer seeking a

13   return of pension contributions has no right of action under the

14   LMRA and must instead proceed under Section 403(c)(2) of ERISA.

15   Id.   G.A.R. does not dispute this in opposition.         See Opp’n.

16   Accordingly, the Court finds G.A.R.’s second counterclaim fails

17   as a matter of law and grants summary judgment for Plaintiffs on

18   this claim.

19         As to its first counterclaim, G.A.R. properly proceeds

20   under Section 403(c)(2) of ERISA.         Countercl. ¶¶ 21-34.      Section
21   403(c)(1) sets forth the general rule that: “the assets of a

22   plan shall never inure to the benefit of any employer and shall

23   be held for the exclusive purposes of providing benefits to

24   participants in the plan their beneficiaries and defraying

25   reasonable expenses of administering the plan.”         However,

26   Section 403(c)(2)(A) lays out an exception to the rule,
27   providing for the return of contributions to an employer where

28   there has been a mistake of fact: “In case of a contribution . .
                                           9
     Case 2:19-cv-01381-JAM-DB Document 48 Filed 04/01/21 Page 10 of 12


1    . (ii) made by an employer to a multiemployer plan by a mistake

2    of fact or law . . . paragraph (1) shall not prohibit the return

3    of such contribution or payment to the employer within 6 months

4    after the plan administrator determines that the contribution

5    was made by such a mistake.”       See also Award Service, 763 F.2d

6    at 1068 (noting that employers have a cause of action under

7    Section 403(c)(2) to recover mistaken contributions).

8          Plaintiffs advance two arguments as to why they are

9    entitled to summary judgment on Defendant’s Section 403(c)(2)

10   claim.     Mot. at 12-14; Reply at 5-6.     First, Plaintiffs argue

11   G.A.R. is not entitled to a refund because the Trustees have not

12   made a determination on G.A.R.’s request for return of

13   contributions and no refund can be made under Section 403 of

14   ERISA without such a determination that a refund is owing.           Mot.

15   at 13-14; Reply at 5.      To support their position, Plaintiffs

16   cite to Bds. of Trs. of the Northwest Ironworkers Health & Sec.

17   Fund v. Western Rebar Consulting, Inc., 2:18-cv-00486-BAT, 2020

18   WL 4000967 (W.D. WA. July 15, 2020) (granting motion to dismiss

19   defendant’s counterclaim seeking return of overpaid funds).

20   Reply at 6.     In Western Rebar, plaintiffs, the board of trustees
21   for multiemployer plans regulated by ERISA and LMRA, filed an

22   action seeking unpaid contributions from the defendant-employer;

23   and the defendant-employer later filed a counterclaim seeking

24   return of incorrectly submitted funds, which plaintiffs moved to

25   dismiss.    2020 WL 4000967 at *1.

26         As an initial matter, this unreported opinion issued by a
27   magistrate judge in the Western District of Washington is not

28   binding on this Court.      Further, the Western Rebar court’s
                                           10
     Case 2:19-cv-01381-JAM-DB Document 48 Filed 04/01/21 Page 11 of 12


1    discussion of whether the defendant there had sufficiently

2    alleged a mistake of fact such that it was entitled to

3    restitution of its contributions and whether the defendant had

4    sufficiently alleged that the equities justified the return of

5    the contributions is of limited utility to this Court deciding a

6    motion for summary judgment.       Id. at *1.    For its part,

7    Defendant does not address Western Rebar nor does it bring

8    forward any authority of its own.          See Opp’n at 6-7.

9          Despite Defendant’s failure to address Western Rebar, this

10   Court does not find Plaintiffs are entitled to judgment as a

11   matter of law under this lone non-binding authority.           Western

12   Rebar does not clearly authorize this Court to grant summary

13   judgment for Plaintiffs merely because the Trustees have not

14   made a determination on G.A.R.’s request.

15         Second, Plaintiffs argue G.A.R. has failed to meet its

16   burden to show the equities favor restitution.          Mot. at 14-15;

17   Reply at 5-6.    As the Ninth Circuit explained in Award Service,

18   an employer seeking a refund under Section 403(c)(2)(A) must not

19   only show a mistake of fact, but also must establish that the

20   equities favor restitution.       763 F.2d at 1069.     A court
21   determining whether the equities favor restitution may consider

22   “the effect on the beneficiaries of the Fund.”          Laborers' Health

23   & Welfare Fund v. W.A. Rasic Constr. Co., 145 F.3d 1338, 1998 WL

24   279400 at *2 (9th Cir. 1998).

25         Plaintiffs contend the equities do not favor restitution

26   because there is a pending payroll testing audit that the
27   Trustees have reason to believe may show the underpayment of

28   contributions.     Reply at 6.    As such, the Trustees as fiduciaries
                                           11
     Case 2:19-cv-01381-JAM-DB Document 48 Filed 04/01/21 Page 12 of 12


1    are concerned about the beneficiaries and have therefore deferred

2    their decision on G.A.R.’s request for return of the funds.             Id.

3    In light of this concern about G.A.R.’s underpayment and the

4    effect on the beneficiaries of the Benefit Funds, the equities,

5    according to Plaintiffs, do not favor restitution.          Id.

6          Defendant does not specifically respond to Plaintiffs’

7    argument.    See Opp’n.    Instead, Defendant generally counters that

8    because “G.A.R. is a husband and wife-run plumbing business to

9    whom [$30,229.77] would make a substantial impact,” the equities

10   favor their position.      Opp’n at 7.     Further, Defendant requests

11   the Court order an immediate return of the $30,229.77.            Id.

12         The Court finds that neither party has shown the equities

13   clearly favor their position, at least not as a matter of law.

14   Plaintiffs are therefore not entitled to summary judgment on

15   G.A.R.’s first counterclaim for return of ineligible

16   contributions and G.A.R. is not entitled to a court order

17   requiring immediate return of the funds.

18                                     III. ORDER

19         For the reasons set forth above, the Court GRANTS

20   Plaintiffs’ motion for summary judgment only as to Defendant’s
21   second counterclaim.      Their motion is DENIED as to all other

22   claims.

23         IT IS SO ORDERED.

24   Dated: March 31, 2021

25

26
27

28
                                           12
